Citation Nr: 1423237	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-30 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the Board at a March 2014 hearing at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran has been diagnosed by a VA psychiatrist as having PTSD due to his fear of hostile military or terrorist activity.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as PTSD, was incurred as a result of active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran has claimed service connection for PTSD, which requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  In this case, the Veteran contends that multiple stressors caused his PTSD; the following analysis will focus on one of the contended stressors.

The regulations regarding service connection for PTSD provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2013).

For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

Among other things the Veteran claims that, during his service in Vietnam, while on guard duty at Da Nang U.S. Air Force Base his unit was hit with mortar and rockets.  One of the explosive devices landed near him.  As a result the Veteran was struck by shrapnel and knocked down.  The Veteran further indicated that "[f]rom that point on" he was "nervous and scared."  January 2007 Veteran's Stressors Statements, March 2012 VA Examination, March 2013 VA Examination.  

The Board notes that two VA examiner characterized this stressor as relating to a fear of hostile military or terrorist activity.  The March 2012 VA examiner specifically indicated that the mortar and rocket attack was adequate to support a diagnosis of PTSD and that this stressor related to fear of hostile military or terrorist activity.  The March 2013 VA examiner notes the Veteran's "[e]xperiences in Vietnam" are adequate to support a diagnosis of PTSD and relate to fear of hostile military or terrorist activity.  Later in that examination report the examiner includes the mortar and rocket attack in a list of the Veteran's Vietnam experiences that were reported as stressors.  

The Veteran's service records indicate that the Veteran participated in counter insurgency operation in the Republic of Vietnam.  Additionally, service records indicate that some of the Veteran's active duty was at Da Nang, Republic of Vietnam, where he indicated the mortar and rocket attack occurred.  It is of note that the time frame within which the Veteran indicated the mortar and rocket attack occurred does not match the time frame the Veteran's service records indicate he was at Da Nang.  Nevertheless, the Board will afford the Veteran the benefit of the doubt and presume this is the result of poor memory.  In light of this, the Board finds the Veteran's claimed stressor of being fearful for his own safety while serving in Vietnam, is entirely consistent with the circumstances, conditions, or hardships of the his service.  See 38 C.F.R. § 3.304(f)(3) (2013).  The Veteran's lay testimony is therefore sufficient to establish the occurrence of the claimed stressor.  Id.  

Given the Board's finding that the Veteran's reported stressor is sufficiently supported by the evidence of record under applicable regulations, the remaining question is whether the Veteran has been diagnosed with PTSD by a VA psychologist or psychiatrist due to such fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).

The Board acknowledges that both the March 2012 and March 2013 VA examiners determined that the Veteran did not meet the full DSM-IV criteria for a diagnosis of PTSD.  However, the Veteran's regular VA psychiatrist noted the Veteran "meets the DSM-IV criteria for a diagnosis of PTSD, Depressive Disorder NOS, and insomnia associated with Depression and PTSD."  April 2013 VA Psychiatric Assessment.  The Veteran's regular VA psychiatrist did not indicate the diagnosis of PTSD was based on the stressor that the VA examiners related to a fear of hostile or terrorist activity; however, the Board will afford the Veteran the benefit of the doubt as to this issue.  

 "A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. 

Resolving all doubt in favor of the Veteran, the Board concludes that the evidence supports a finding that the claimed stressors occurred.  The Veteran is diagnosed with PTSD by a competent and credible VA psychiatrist, and this diagnosis has been related to an adequate stressor in service, namely Veteran's fear of hostile military or terrorist activity while serving in the Republic of Vietnam.  Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


